Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The second RCE filed on January 05, 2022 has been received and made of record. In response to Final Office Action mailed on August 05, 2021 and Advisory Action mailed on December 20, 2021 applicant only amended independent claim 1. Dependent claims 2, 3, and 5-14 have been maintained. Claim 4 is cancelled as before the RCE Final Office Action. Therefore, claims 1-3, and 5-14 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1-3 and 5-14 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited prior arts, on record, alone or in combination, provides the motivation to fairly teach or suggest applicant’s claim invention, “---; a pair of assistance structure members(340) each of which is rotatably connected to the abutment structure portion(310) by a hinge(500), and each of the pair of assistance structure members is configured to respectively rotate around a shaft of the hinge toward a right side portion and a left side portion of a face of the user and abut the right side portion and the left side portion so as to fit each of different shapes of various users’ faces, and to assist holding by the elastic member(figs.2A-2B and related text described in Specification submitted on October 02, 2019)” with all other limitations cited in claim 1.

[Nakabayashi et al.(US 2010/0327028 A1) teaches a head mounted apparatus(head mountable apparatus, head-mountable display HMD) to be mounted on the head of a user, the head mounted apparatus comprising: a display unit(display unit 1, Para-25) configured to display an image; an abutment structure portion(rigid frame 21) disposed near the display unit and configured to abut the user’s head; an elastic member(pleated elastic tube 22, figs.1,2&8) connected to the abutment structure portion(rigid frame 21) and configured to tighten the user’s head so as to hold a positional relationship between the abutment structure portion and the user’s head(figs.1,2,8&9A-9B, and related text); and a pair of assistance structure members(holding member 23, figs.1,2&8) each of which is rotatably connected to the abutment structure portion(rigid frame 21), and configured to respectively rotate toward a right side portion and a left side portion of [a face] the (figs.8&9A-9B), and abut the right side portion and the left side portion so as to fit each of different shapes of various users’ faces, and to assist holding by the elastic member(pleated elastic tube 22,  Para 44-51); and an urging structure member(right adjustment unit 8R or left adjustment unit 8L, fig.2) configured to urge the pair of  assistance structure members(holding member 23, figs.1,2&8) so as to press the pair of assistance structure members on the right side portion and the left side portion of the user’s head(Para 44-51)];

[FUJISHIRO et al.(US 2016/0370590 A1) teaches a head mounted apparatus(image display device, figs.1-2&8) to be mounted on the head of a user, the head mounted apparatus comprising:---- a pair of assistance structure members(support member 5, fig.1-2) each of which is rotatably connected to the abutment structure portion(main body 2, head band portion 3), and configured to respectively rotate toward a right side portion and a left side portion of the head[a face] of the user(figs.1-3,5&13), and abut the right side portion and the left side portion so as to fit each of different shapes of various users’ faces, and to assist holding by the elastic member (elastic member pad 39, Para-71)].



Claims 2, 3, and 5-14 are allowed because of their dependency on the allowed base claims respectively.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact
	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692